DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-4 and 7-9 have been canceled.
Claims 1 and 5-6 are currently pending.
Claims 1 and 5-6 are being examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 5-6 are directed to Lactobacillus plantarum LP33 with an accession number of CCTCC NO: M2019594 and a composition comprises Lactobacillus plantarum LP33 with an accession number of CCTCC NO: M2019594, respectively. Although applicant has discovered that Lactobacillus plantarum LP33 occurs in nature, this discovery does not, by itself, render Lactobacillus plantarum LP33 patent eligible. Based on the information provided in the instant specification, there is no indication that isolated Lactobacillus plantarum LP33 has any characteristics that are different from naturally occurring Lactobacillus plantarum strain. The claims therefore encompass Lactobacillus plantarum LP33 that is structurally and functionally identical to naturally occurring Lactobacillus plantarum strain. Because there is no difference between the claimed and naturally occurring strain, the claimed strain does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claims are directed to an exception.
The claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Claims 1 and 5-6 do not recite additional elements. Therefore, claims 1 and 5-6 as a whole adds nothing significantly more to the “product of nature” itself. Thus, claims 1 and 5-6 do not amount to significantly more than the judicial exception itself. Claims 1 and 5-6 do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (US 9,320,766; 4/26/2016).
The instant claims recite a Lactobacillus plantarum LP33 with an accession number of CCTCC NO: M2019594.
Tian teaches Lactobacillus plantarum that can alleviate lead toxicity, and an application of said Lactobacillus plantarum (col.1 line 16-17), comprising a pharmaceutical composition comprises a pharmaceutically effective dose of Lactobacillus plantarum (col.2 line 34-35, col.8 line 7), and an edible composition comprises Lactobacillus plantarum (col.2 line 45-47).

Tian does not teach the claimed accession number (claims 1 and 5-6).
However the Lactobacillus strain of the prior art belongs to the same species as that claimed by applicant and exhibits the same characteristics disclosed by applicant, e.g., alleviate lead toxicity. Consequently, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651